DETAILED ACTION
Applicant’s amendment filed June 3, 2021 is acknowledged.
Claim 1 has been amended.
Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. (hereinafter Seshadri) (U.S. Patent # 10,333,853 B1) in view of Qin et al. (hereinafter Qin) (U.S. Patent Application Publication # 2014/0064280 A1), and further in view of Nguyen (U.S. Patent Application Publication # 2009/0168779 A1).
Regarding claims 1, 13, and 14, Seshadri teaches and disclose a communication device and method for transmitting data between a first communication device (104, figure 1) and a second communication device (106, figure 1), the first communication device being configured to receive from a router (102, figure 1) connected to the first communication device data in the form of packets (MPLS packet) comprising at least one intermediate level label (MPLS label), wherein the method comprises at least: 
a) an initial step of connection setup, comprising at least: a1) a sub-step of transmission, by the first communication device to the second communication device, of the intermediate level label comprised in a first of the data packets; a2) a sub-step of (column 3, lines 32-60; column 6, lines 34-45; teaches the network device recording the MPLS label and transmitting an MPLS packet comprising an MPLS label);
 b) a step of transmitting a second of the data packet, comprising: b1) a sub-step of deletion, by the first communication device, of the intermediate level label transmitted by the router connected to the first communication device in the data packet, so as to form a de-encapsulated data packet; b2) a sub-step of transmission, by the first communication device to the second communication device, of the de-encapsulated data packet, with a view to being reconstructed after its transmission in the form of a reconstructed data packet comprising the de-encapsulated data packet and the recorded intermediate level label (column 3, lines 32-60; column 6, lines 34-45; column 11, lines 39-45; column 21, lines 3-30; teaches de-encapsulating, analyzing and transmitting the MPLS packet with the MPLS label).
However, Seshadri may not expressly disclose b3) a sub-step of comparison, by the first communication device, of the intermediate level label received from the router connected to the first communication device with the intermediate level label recorded in the first communication device. 
Nonetheless, in the same field of endeavor, Qin teaches and suggests b3) a sub-step of comparison, by the first communication device, of the intermediate level label received from the router connected to the first communication device with the intermediate level label recorded in the first communication device ([0006]; [0051]; “…Once extracted, the packet parser provides the label 248 to the label compare module 417 to determine whether the label is one of a set of allowable labels in accordance with a predetermined table of allowable labels (label memory 423). At step S509, the label compare module 417 compares the label against a predetermined table of allowable labels…”; [0052]; teaches comparing the received label).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a label match based on the comparison as taught by Qin with the method as disclosed by Seshadri for the purpose of processing of received packets to reduce the processing burden, as suggested by Qin.
However, Seshadri, as modified by Qin, may not expressly disclose b4) in case of difference between the intermediate level label received from the router connected to the first communication device and the intermediate level label recorded in the first communication device, a sub-step of addition by the first communication device of a signalling header in the de-encapsulated data packet to be transmitted to the second communication device, and a sub-step of updating the intermediate level label recorded on the basis of the data contained in the signalling header.
Nonetheless, in the same field of endeavor, Nguyen teaches and suggests b4) in case of difference between the intermediate level label received from the router (304, figure 3) connected to the first communication device (306, figure 3) and the intermediate level label recorded in the first communication device ([0020]; a no match of a MPLS label to a label in a MPLS table), a sub-step of addition by the first communication device of a signalling header (MPLS header) in the de-encapsulated data packet to be transmitted to the second communication device, and a sub-step of ([0020]; teaches adding an MPLS header to the packet and updating the label in the MPLS table).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adding an MPLS header to the packet and updating the label in the MPLS table as taught by Nguyen with the method as disclosed by Seshadri, as modified by Qin, for the purpose of improving the speed of packet forwarding using MPLS labels, as suggested by Nguyen.

Regarding claim 2, Seshadri, as modified by Qin and Nguyen, discloses the claimed invention, but may not expressly disclose the signalling header comprising the intermediate level label to be updated.
Nonetheless, Nguyen further teaches and suggests the signalling header comprising the intermediate level label to be updated ([0020]; teaches adding an MPLS header to the packet and updating the label in the MPLS table). 

Regarding claim 3, Seshadri, as modified by Qin and Nguyen, further teaches and disclose the intermediate level label being an MPLS label, the router connected to the first communication device being an MPLS label switching router (column 3, lines 32-60; column 6, lines 34-45; column 11, lines 39-45). 

Regarding claim 4, Seshadri, as modified by Qin and Nguyen, discloses the claimed invention, but may not expressly disclose the first communication device being 
Nonetheless, Qin further teaches and suggests the first communication device being configured to communicate with the second communication device on a satellite link interface ([0026]; figures 1B-C; [0028]; satellite link).

Regarding claim 5, Seshadri, as modified by Qin and Nguyen, discloses the claimed invention, but may not expressly disclose the first communication device being a gateway, the second communication device being a terminal. 
Nonetheless, Qin further teaches and suggests the first communication device being a gateway (GW, figures 1B-C), the second communication device being a terminal (terminal, ST, figures 1B-C) ([0026]; figures 1B-C; [0028]).

Regarding claim 6, Seshadri, as modified by Qin and Nguyen, discloses the claimed invention, but may not expressly disclose the first communication device being a terminal, the second communication device being a gateway. 
Nonetheless, Qin further teaches and suggests the first communication device being a terminal (terminal, ST, figures 1B-C), the second communication device being a gateway (GW, figures 1B-C) ([0026]; figures 1B-C; [0028]).

Claims 7-9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. (hereinafter Seshadri) (U.S. Patent # 10,333,853 B1) in view of Nguyen (U.S. Patent Application Publication # 2009/0168779 A1).
claims 7, 15, and 16, Seshadri teaches and disclose a communication device and method of reception, by a second communication device (106, figure 1), of data sent by a first communication device (104, figure 1), the second communication device being configured to transmit to a router (102, figure 1) connected to the second communication device data in the form of packets comprising at least one intermediate level label, wherein the method comprises at least: 
A. an initial step of connection setup, comprising at least: A1) a sub-step of reception, by the second communication device, of the intermediate level label transmitted by the first communication device; A2) a sub-step of recording, by the second communication device, of the intermediate level label (column 3, lines 32-60; column 6, lines 34-45; teaches the network device recording the MPLS label and receiving an MPLS packet comprising an MPLS label); 
B. a step of receiving the data packet, comprising: B1) a sub-step of reception, by the second communication device, of a de-encapsulated data packet not comprising any intermediate level label; B2) a sub-step of reconstruction, by the second communication device, of a reconstructed data packet composed of the de-encapsulated data packet and of the previously recorded intermediate level label (column 3, lines 32-60; column 6, lines 34-45; column 11, lines 39-45; column 21, lines 3-30; teaches analyzing and transmitting the MPLS packet with the MPLS label and based on the analysis and comparison of the MPLS label, adding a MPLS header to the packet for updating the MPLS label teaches analyzing and transmitting the MPLS packet with the MPLS label).

Nonetheless, in the same field of endeavor, Nguyen teaches and suggests B3) a sub-step of updating the recorded intermediate level label in case of reception of a signalling header (MPLS header) with the de-encapsulated data packet, on the basis of the data contained in the signalling header ([0020]; teaches adding an MPLS header to the packet and updating the label in the MPLS table).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adding an MPLS header to the packet and updating the label in the MPLS table as taught by Nguyen with the method as disclosed by Seshadri for the purpose of improving the speed of packet forwarding using MPLS labels, as suggested by Nguyen.

Regarding claim 8, Seshadri, as modified by Nguyen, discloses the claimed invention, but may not expressly disclose the signalling header comprising the intermediate level label to be updated.
Nonetheless, Nguyen further teaches and suggests the signalling header comprising the intermediate level label to be updated ([0020]; teaches adding an MPLS header to the packet and updating the label in the MPLS table). 

Regarding claim 9, Seshadri, as modified by Nguyen, further teaches and disclose the intermediate level label being an MPLS label, the router connected to the (column 3, lines 32-60; column 6, lines 34-45; column 11, lines 39-45). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri et al. (hereinafter Seshadri) (U.S. Patent # 10,333,853 B1) in view of Nguyen (U.S. Patent Application Publication # 2009/0168779 A1), and further in view of Qin et al. (hereinafter Qin) (U.S. Patent Application Publication # 2014/0064280 A1).
Regarding claim 10, Seshadri, as modified by Nguyen, discloses the claimed invention, but may not expressly disclose the second communication device being configured to communicate with the first communication device on a satellite link interface. 
Nonetheless, in the same field of endeavor, Qin further teaches and suggests the second communication device being configured to communicate with the first communication device on a satellite link interface ([0026]; figures 1B-C; [0028]; satellite link).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a satellite link to communicate between devices as taught by Qin with the method as disclosed by Seshadri, as modified by Nguyen, for the purpose of processing of received packets to reduce the processing burden, as suggested by Qin.


claim 11, Seshadri, as modified by Nguyen, discloses the claimed invention, but may not expressly disclose the first communication device being a gateway, the second communication device being a terminal. 
Nonetheless, in the same field of endeavor, Qin further teaches and suggests the first communication device being a gateway (GW, figures 1B-C), the second communication device being a terminal (terminal, ST, figures 1B-C) ([0026]; figures 1B-C; [0028]; satellite link between a gateway and terminal).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate satellite link between a gateway and terminal as taught by Qin with the method as disclosed by Seshadri, as modified by Nguyen, for the purpose of processing of received packets to reduce the processing burden, as suggested by Qin.

Regarding claim 12, Seshadri, as modified by Nguyen, discloses the claimed invention, but may not expressly disclose the first communication device being a terminal, the second communication device being a gateway. 
Nonetheless, in the same field of endeavor, Qin further teaches and suggests the first communication device being a terminal (terminal, ST, figures 1B-C), the second communication device being a gateway (GW, figures 1B-C) ([0026]; figures 1B-C; [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate satellite link between a gateway and terminal as taught by Qin with the method as disclosed by .

Response to Arguments
Applicant’s arguments, filed June 3, 2021, with respect to the rejection(s) of claim(s) 1-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nguyen (U.S. Patent Application Publication # 2009/0168779 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 9, 2021